DETAILED ACTION
The Examiner contacted Attorney Scott Garrett to propose the amendments set forth below to place the case into condition for allowance. 
Claims 1-7-Canceled.
Claim 8, --A method for producing tubing sections of tubing from a source of tubing, comprising: 
providing a first actuator group and a second actuator group that are each mounted on a respective frame and moveable along a linear direction parallel to each other, between a home position and a forward position, each of the first and second actuator groups having a holding clamp, a cutting tool and a sealing clamp, wherein the sealing clamp and is rearward of the cutting tool; 
feeding tubing between the first and second actuator groups; and 
iteratively and reciprocally moving the first and second actuator groups such that one actuator group of the first and second actuator groups is moved forward to the forward position while the sealing clamp of the one actuator group is clamped onto the tubing, thereby pulling the tubing, and at another of the first and second actuator groups which is in the home position, clamping the sealing clamp and the holding clamp onto the tubing and cutting the tubing with the cutting tool, and then moving the one actuator group at the forward position back to the home position while the one actuator group at the home position is then moved forward--.
**Please note proposed changes to claims 8 and 10.

Claim 10, --The method of claim 9, the method further comprises: pressurizing the tubing at a source of the tubing, and wherein reciprocally moving the first and second actuator groups maintains pressure in the tubing--.
Claim 15, --A method for producing tubing sections, comprising: 

providing a cutting apparatus having a forward actuator group and a rearward actuator group 
providing uncut tubing from a tubing source[[,]] 
connecting the tail end of the uncut tubing to a pressurized gas source; feeding the free end of the uncut tubing into the cutting apparatus; 
the forward 
pressurizing the uncut tubing by the pressurized gas source; 
while clamping with the forward 
upon the forward 
while both the holding clamp and sealing clamp of the rearward 
after cutting, while maintaining the sealing clamp of the rearward 
after releasing the holding clamp of the rearward other becomes a rearward actuator 

Claim Objections
Claims 8 and 10 are objected to and the proposed language for each claim has been set forth above. The proposals are to flush the language while maintaining the scope of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20080202299 to Kudrus.
In re claim 1, Kudrus teaches a system for cutting tubing to a desired length, comprising: a first track (see Annotated Figure 1) and a second track (see Annotated Figure 1), wherein the first track and the second track are parallel to each other; 
a first actuator group (815) disposed on the first track, a second actuator group (816) disposed on the second track, wherein the first and second actuator groups are movable, forward and rearward, on their respective tracks (Para 0106); and 
each actuator group having, from front to rear, a holding clamp (875), a cutting tool (873), and a sealing clamp (872); and wherein the first and second actuator groups are alternately moved forward and rearward on their respective tracks and capable of engaging a pressurized tubing to iteratively cut the pressurized tubing to a desired length.
Note, the preamble is directed to a system for tube cutting, which does not positively recite the workpiece (or tube).

    PNG
    media_image1.png
    393
    633
    media_image1.png
    Greyscale

In re claim 2, wherein the holding clamp, cutting tool, and sealing clamp of each of the first and second actuator groups (815,816) are moveable between an operative position and a raised position, and wherein when the first and second actuator groups are moved rearward the holding clamp, cutting tool, and sealing clamp are moved from the operative position to the raised position (Para 0106).
The plain and ordinary meaning of the term raise, per Merriam Webster, is to end or suspend. It has been interpreted, the actuators are moved between an operative position and to an end or suspended operation.
In re claim 3, wherein each of the first and second actuator groups has a non- operative end, and wherein the non-operative ends of the first and second actuator groups are angled away from each other and the operative position of the first and second actuator groups are maintained in common.
Each of the non-operative ends of the actuator groups have surfaces which are angled away from each other. The operative end has been interpreted as the end of the actuator in sliding communication with the track. The operative ends are in common.

    PNG
    media_image2.png
    460
    633
    media_image2.png
    Greyscale

In re claim 4, wherein the holding clamp, cutting tool, and sealing clamp of each of the first and second actuator groups are mounted together on a frame (see Annotated Figure 3, below) that is movable by a position actuator (Para 0022).

    PNG
    media_image3.png
    414
    581
    media_image3.png
    Greyscale


In re claim 5, the position actuator (Para 0022) of each of the first and second actuator groups are mounted on a respective vertical plate (plate 802 has a vertical component and a plurality of vertical plate portions) that is further mounted on a carriage on the respective first and second tracks.
In re claim 6, further comprising a control unit (Para 0022) that is operably connected to each of the first and second actuator groups, which causes the first and second actuator groups to move on the first and second tracks, respectively, to control a distance between the first and second actuator groups to a desired cut tube length.
In re claim 7, wherein the first and second tracks are mounted on a common frame (802).

Allowable Subject Matter
Claims 8-15 are allowed.
Kudrus teaches providing a first and second actuator group for producing tubing sections. The actuator groups are movable in a linear direction between a home and forward position and each group has a cutting tool, a sealing clamp, and a holding clamp. The actuators of Kudrus are moved forward and backwards based on the desired tube length to be cut; however, Kudrus does not teach moving the actuator group at the forward position back to the home position while the other actuator group at the home position is moved forward. The actuators of Kudrus do not switch positions with the other actuator, but rather move between various forward and backwards directions.
Del Fabro (US 4524656) teaches a very similar concept to that of Kudrus in that the each actuator moves between a forward and backwards direction, but do not switch positions with the other actuator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4615246 teaches moving an actuator in a forward and backwards direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/      Primary Examiner, Art Unit 3724